MEMORANDUM2
William Mark O’Roark, a california state prisoner, appeals pro se the district court’s judgment dismissing his complaint as barred by the statute of limitations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo and affirm. See Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999); Bagley v. CMC Real Estate Corp., 923 F.2d 758, 760 (9th Cir.1991).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.